Citation Nr: 1621253	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral carpal tunnel syndrome.

2. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1975 to September 1992 and March 2001 to August 2008. He had additional service with the Army Reserves and the Air Force National Guard.   

These matters come before the Board of Veterans' Appeals (Board) from February 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. Specifically, the February 2009 rating decision denied the Veteran's claim for entitlement to service connection for a bilateral wrist disability, and the April 2010 rating decision denied the Veteran's claim for entitlement to service connection for sleep apnea. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for a bilateral wrist disability and for sleep apnea. However, a review of the record indicates that further development is necessary prior to adjudicating the Veteran's claims.

The Veteran participated in a Travel Board hearing on January 26, 2016. Unfortunately, a transcript of that hearing cannot be produced due to technical difficulties. The Veteran was informed of this fact and, in a statement dated February 2016, requested that another Travel Board hearing be scheduled. As the scheduling of such a hearing falls within the purview of the RO, the case must be remanded at this time. See 38 C.F.R. § 20.704, 20.714, 20.717 (2015).
On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran from April 2015 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a Travel Board hearing at the earliest available opportunity. The RO must notify the Veteran of the date and time of the hearing as required under 38 C.F.R. § 20.704(b) (2015) and associate a copy of the notice with the claims file. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the hearing, the case should be returned directly to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




